                                                               Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 1 of 9




                                                     ADANTE D. POINTER, ESQ., 236229
                                                1    PATRICK M. BUELNA, ESQ., SBN 317043
                                                     POINTER & BUELNA, LLP
                                                2
                                                     LAWYERS FOR THE PEOPLE
                                                3    1901 Harrison St., Suite 1140,
                                                     Oakland, CA 94612
                                                4    Tel: 510-929-5400
                                                     Email: APointer@LawyersFTP.com
                                                5    Email: PBuelna@LawyersFTP.com

                                                6
                                                     Attorneys for Plaintiff
                                                7

                                                8
                                                                                  UNITED STATES DISTRICT COURT
                                                9
                                                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                10
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12    KEVIN KYLCE, an individual;                   )    Case No.: 3:21-cv-2889
            Tel: (510) 929 - 5400




                                                                                                    )
                                                13
                                                                     Plaintiff,                     )    COMPLAINT FOR DAMAGES
                                                14                                                  )    (42 U.S.C. § 1983)
                                                      v.
                                                                                                    )
                                                15                                                  )
                                                      MARIN COUNTY, a municipal
                                                                                                    )
                                                16    corporation; JOSHUA HAMILTON, in                   JURY TRIAL DEMANDED
                                                                                                    )
                                                      his individual capacity and as a Central
                                                      Marin Police Officer; KEVIN SINNOTT,          )
                                                17
                                                      in his individual capacity and as a Central   )
                                                18    Marin Police Officer; and DOES 1-50,          )
                                                      inclusive.                                    )
                                                19
                                                                     Defendants.
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25




                                                                                          COMPLAINT FOR DAMAGES
                                                                                                    -1
                                                               Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 2 of 9




                                                1

                                                2

                                                3                                            INTRODUCTION

                                                4       1. This case arises out of the unprovoked physical attack of 60-year-old, physically disabled

                                                5    Kevin Klyce by Central Marin Police Officers, as he was simply trying to do his job as a pizza

                                                6    delivery driver. While Mr. Klyce was leaving a residence after completing a delivery, Officers

                                                7    Joshua Hamilton and Kevin Sinnott approached, assaulted, and arrested Mr. Klyce as if he were

                                                8    a criminal.

                                                9       2. Mr. Klyce, who has Cerebral Palsy, a neurological disorder causing difficulties in body

                                                10   movement, muscle coordination, and balance, had a visible limp as he walked back to his vehicle
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11   to put away his pizza delivery bag. Without asking any questions, the two officers shouted
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12   orders at Mr. Klyce, and he complied.
            Tel: (510) 929 - 5400




                                                13      3. Although Mr. Klyce had committed no crime, had no weapons, posed no threat and had

                                                14   complied, Officer Kevin Sinnott conducted a leg sweep to an already unstable Mr. Klyce,

                                                15   sending him headfirst into the ground with no way of breaking his fall.

                                                16      4. As a result of the officers’ actions, Mr. Klyce suffered spinal, head, hand, shoulder, and

                                                17   knee injuries.

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25




                                                                                         COMPLAINT FOR DAMAGES
                                                                                                     -2
                                                               Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 3 of 9




                                                1
                                                                                               JURISDICTION
                                                2
                                                        5. This action arises under Title 42 of the United States Code, §1983. The unlawful acts
                                                3

                                                4    and practices alleged herein occurred in the City of Greenbrae, in Marin County, California,

                                                5    which is within this judicial district. Title 28 of the United States Code §1391(b) confers venue

                                                6    upon this Court.

                                                7
                                                                                           PARTIES
                                                8       6. Plaintiff KEVIN KYLCE (hereinafter “Plaintiff”) is a competent adult, a resident of
                                                9
                                                     Greenbrae, California, and a citizen of the United States.
                                                10
                                                        7. Defendant COUNTY OF MARIN (hereinafter “COUNTY”) is a municipal public entity
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11
                                                     duly authorized and existing as such in and under the laws of the State of California that
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12
            Tel: (510) 929 - 5400




                                                     manages and operates the CENTRAL MARIN POLICE AUTHORITY and the involved
                                                13

                                                14   Defendant Officers.

                                                15      8. Defendant JOSHUA HAMILTON (hereinafter “HAMILTON”) is a natural person, being

                                                16   sued in his individual capacity and as a Central Marin Police Officer.
                                                17
                                                        9. Defendant KEVIN SINNOTT (hereinafter “SINNOTT”) is a natural person, being sued
                                                18
                                                     in his individual capacity as a Central Marin Police Officer.
                                                19
                                                        10. Plaintiff is ignorant of the true names and/or capacities of Defendants sued herein as
                                                20
                                                     DOES 1 through 50, inclusive, and therefore sue said Defendants by such fictitious names.
                                                21

                                                22   Plaintiff will amend this Complaint to allege the true names and capacities when ascertained.

                                                23   Plaintiff believes and alleges that each of the DOE Defendants is legally responsible and liable

                                                24   for the incident, injuries, and damages hereinafter set forth. Each Defendant proximately caused
                                                25
                                                     injuries and damages because of his/her negligence, breach of duty, negligent supervision,


                                                                                          COMPLAINT FOR DAMAGES
                                                                                                     -3
                                                               Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 4 of 9




                                                     management or control, and violation of public policy. Each Defendant is liable for his/her
                                                1

                                                2
                                                     personal conduct, vicarious or imputed negligence, fault, or breach of duty, whether severally or

                                                3    jointly, or whether based upon agency, employment, ownership, entrustment, custody, care, or

                                                4    control or upon any other act or omission. Plaintiff will ask leave to amend this complaint
                                                5
                                                     subject to further discovery.
                                                6
                                                        11. In doing the acts alleged herein, Defendants, and each of them, acted within the course
                                                7
                                                     and scope of their employment for the CENTRAL MARIN POLICE AUTHORITY.
                                                8
                                                        12. Due to the acts and/or omissions alleged herein, Defendants, and each of them, acted
                                                9

                                                10   under color of authority and/or under color of law.
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11      13. Due to the acts and/or omissions alleged herein, Defendants, and each of them, act as the
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12   agent, servant, and employee and/or concert with each of said other Defendants herein.
            Tel: (510) 929 - 5400




                                                13
                                                                                           FACTUAL ALLEGATIONS
                                                14
                                                        14. On the evening of September 18, 2019, Kevin Klyce making a delivery for Mountain
                                                15
                                                     Mikes’ Pizza to Mr. Zachary Fong near 95 Corte Amado, Greenbrae, California. Mr. Kylce
                                                16
                                                     knocked on Mr. Fong’s door several times. When no one answered, he walked around the side of
                                                17
                                                     the house in an attempt to get the resident’s attention. Mr. Fong eventually responded to the
                                                18
                                                     door, and received his pizza from Mr. Klyce. Mr. Klyce walked back to his car and went to place
                                                19

                                                20   his delivery bag back into the car.

                                                21      15. Defendants Joshua Hamilton and Kevin Sinnott were responding to a 911 call regarding a

                                                22   possible break-in, when they saw Mr. Klyce walking back to his car with a very pronounced limp

                                                23   and a pizza delivery bag.
                                                24      16. Officer Sinnott immediately exited his vehicle, drew his firearm, and yelled for Mr.
                                                25
                                                     Klyce to lay face down on the ground. Despite this action being difficult for someone with



                                                                                           COMPLAINT FOR DAMAGES
                                                                                                     -4
                                                                 Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 5 of 9




                                                     Cerebral Palsy, Mr. Klyce complied. Officer Sinnott then instructed Mr. Klyce to turn around,
                                                1
                                                     put his hands up, and walk backwards towards him. Again, Mr. Klyce complied with Officer
                                                2

                                                3    Sinnott’s commands despite his physical limitations and explained the suffered from a disability.

                                                4       17. Upon making his way to Officers Sinnott and Hamilton Officer Sinnott inexplicably

                                                5    decided to conduct a dangerous leg sweep on Mr. Klyce, sending him uncontrolled, face-first

                                                6    into the concrete, cutting his head open.
                                                7       18. Despite Mr. Klyce’s injury and compliance, Officer Hamilton jammed his knee into Mr.
                                                8
                                                     Klyce’s back, injuring his spine.
                                                9
                                                        19. As a result of Central Marin Police Authority Defendant Officers Hamilton and Sinnott’s
                                                10
                                                     excessive force, Plaintiff Mr. Klyce suffered spinal, head, hand, shoulder, and knee injuries.
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11
                                                        20. The officers' use of excessive force exacerbated Mr. Klyce’s existing physical
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12
            Tel: (510) 929 - 5400




                                                     disabilities, and he now relies on a walker to get around.
                                                13

                                                14                                               DAMAGES

                                                15      21. As a consequence of Defendants’ violations of Plaintiffs’ federal civil rights under 42

                                                16   U.S.C. §1983 and the Fourth Amendment, Plaintiff was physically, mentally, emotionally, and

                                                17   financially injured and damaged as a proximate result of Defendants' wrongful conduct.

                                                18      22. Plaintiff found it necessary to engage the services of private counsel to vindicate their

                                                19   rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees and/or costs

                                                20   pursuant to statute(s) in the event that they are the prevailing parties in this action under 42

                                                21   U.S.C. §§ 1983 and 1988. Plaintiff is also entitled to punitive damages under 42 U.S.C. §§ 1983

                                                22   and 1988.
                                                                                           CAUSES OF ACTION
                                                23

                                                24
                                                                                  FIRST CAUSE OF ACTION
                                                                   (Fourth Amendment – Excessive Force under 42 U.S.C. § 1983)
                                                25                   (PLAINTIFF against HAMILTON, SINNOTT and DOES 1-50)



                                                                                           COMPLAINT FOR DAMAGES
                                                                                                       -5
                                                               Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 6 of 9




                                                        23. Plaintiff hereby re-alleges and incorporates by reference each and every paragraph of
                                                1

                                                2
                                                     this Complaint.

                                                3       24. When Defendant SINNOTT and HAMILTON attacked and injured Mr. Klyce with no

                                                4    reason, legal justification, or threat, the officers used unreasonable force, depriving Mr. Klyce
                                                5
                                                     of his right to be secure in his person against unreasonable searches and seizures as granted to
                                                6
                                                     Mr. Klyce under the Fourth Amendment of the United States Constitution. Moreover, Mr.
                                                7
                                                     Klyce was unarmed and complying with the orders of Defendants SINNOTT and HAMILTON
                                                8
                                                     at the time, and none of his behavior warranted violence or force. Mr. Klyce did not pose any
                                                9

                                                10   threat or use any force against Defendants SINNOTT and HAMILTON.
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11      25. Defendants SINNOTT and HAMILTON did not have a lawful basis to use force
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12   against Mr. Klyce, which is in violation of their training and Mr. Klyce’s constitutional rights
            Tel: (510) 929 - 5400




                                                13
                                                     under the Fourth Amendment.
                                                14
                                                        26. As a result of misconduct, Defendants SINNOTT and HAMILTON are liable for Mr.
                                                15
                                                     Klyce’s injuries.
                                                16
                                                        WHEREFORE, Plaintiff prays for relief as herein set forth.
                                                17

                                                18
                                                                                SECOND CAUSE OF ACTION
                                                19                (Fourth Amendment – Unlawful Seizure under 42 U.S.C. § 1983)
                                                                     (PLAINTIFF against HAMILTON, SINNOTT and DOES 1-50)
                                                20
                                                        27. Plaintiff hereby re-alleges and incorporates by reference each and every paragraph of
                                                21
                                                     this Complaint.
                                                22

                                                23      28. When Defendant arrested Plaintiff, he had no probable cause. Furthermore, Plaintiff

                                                24   had not committed any crimes. Therefore, Defendants’ use of force and arrest of Plaintiff was

                                                25




                                                                                          COMPLAINT FOR DAMAGES
                                                                                                      -6
                                                               Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 7 of 9




                                                     an unlawful seizure that violated both their training and Plaintiff’s constitutional rights under
                                                1

                                                2
                                                     the Fourth Amendment.

                                                3       29. As a result of their misconduct, Defendant officer is liable for Plaintiff’s injury and

                                                4    imprisonment.
                                                5
                                                        WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                6

                                                7
                                                                                     THIRD CAUSE OF ACTION
                                                8     (Violation of the Title II of the Americans with Disabilities Act 42 U.S.C. section 12132)
                                                      (PLAINTIFF against COUNTY OF MARIN, CENTRAL MARIN POLICE AUTHORITY, and
                                                9                                             DOES 1-50)

                                                10      30. Plaintiff hereby re-alleges and incorporates by reference each and every paragraph of
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11
                                                     this Complaint.
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12
                                                        31. Against Defendant COUNTY, and or DOES 26-50 in their capacity as official policy-
            Tel: (510) 929 - 5400




                                                13
                                                     maker(s) for the COUNTY OF MARIN, Plaintiff further alleges that said defendants and yet-
                                                14
                                                     to-be-identified Does failed to train, supervise, and/or discipline Defendants and DOES 1 – 25:
                                                15

                                                16   in recognizing symptoms of Cerebral Palsy or similar neurological disorders and disabilities

                                                17   affecting one's movement and/or muscle control under Title II of the Americans With

                                                18   Disabilities Act and from excluding qualified individuals, such as Kevin Klyce, from
                                                19
                                                     participating in or denying benefits and services provided by Defendant COUNTY; or from
                                                20
                                                     otherwise discriminating against such qualified individuals with symptoms of disability
                                                21
                                                     recognized under Title II of the Americans with Disabilities Act, resulting in the use of
                                                22
                                                     excessive force against Plaintiff, during the course of the subject incident.
                                                23

                                                24      32. As against Defendants and DOES 1-25, at the time Defendants and DOES 1-25 made

                                                25   contact with Plaintiff, they knew him to have a pronounced limp, an apparent physical



                                                                                          COMPLAINT FOR DAMAGES
                                                                                                      -7
                                                               Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 8 of 9




                                                     disability. Yet, these Defendants and DOES 1-25 decided to escalate immediately to use
                                                1

                                                2
                                                     excessive force against him, rather than make any reasonable accommodation in taking him

                                                3    into custody or using de-escalation techniques, verbal commands to conduct the stop without

                                                4    injury Plaintiff whose disability severely limited his ability to comply with commands as
                                                5
                                                     swiftly as Defendants wished.
                                                6
                                                         33. The aforementioned conduct of Defendants and DOES 1-25, in their use of force,
                                                7
                                                     discriminated against Plaintiff by reason of his recognized disability.
                                                8
                                                                                              JURY DEMAND
                                                9

                                                10       34. Plaintiff hereby demands a jury trial in this action.
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11
                                                                                                  PRAYER
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12
            Tel: (510) 929 - 5400




                                                13       Wherefore, Plaintiff prays for relief, as follows:

                                                14              1. For general damages in a sum to be proven at trial;
                                                15              2. For special damages, included but not limited to, past, present, and/or future wage loss,
                                                16
                                                                    income and support, medical expenses, and other special damages in a sum to be
                                                17
                                                                    determined in according to proof.
                                                18
                                                                3. For punitive damages against HAMILTON, SINNOTT and DOES 1-50 in a sum
                                                19
                                                                    according to proof;
                                                20
                                                                4. For reasonable attorney’s fees pursuant to 42 U.S.C. §1988;, and as otherwise may be
                                                21
                                                                    allowed by federal law;
                                                22
                                                                5. For cost of suit herein incurred; and
                                                23
                                                                6. For such other and further relief as the Court deems just and proper.
                                                24

                                                25   /



                                                                                           COMPLAINT FOR DAMAGES
                                                                                                        -8
                                                               Case 3:21-cv-02889-AGT Document 1 Filed 04/21/21 Page 9 of 9




                                                1    Date: April 21, 2021                 Respectfully submitted,

                                                2
                                                                                          POINTER & BUELNA, LLP
                                                3
                                                                                          LAWYERS FOR THE PEOPLE
                                                4

                                                5                                         ________
                                                                                          PATRICK M. BUELNA
                                                6                                         ADANTE D. POINTER
                                                                                          COUNSEL FOR PLAINTIFF
                                                7

                                                8

                                                9

                                                10
1901 Harrison St., Ste. 1140Oakland, CA 94612




                                                11
      LAWYERS FOR THE PEOPLE
        POINTER & BUELNA, LLP




                                                12
            Tel: (510) 929 - 5400




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25




                                                                                   COMPLAINT FOR DAMAGES
                                                                                            -9
